Citation Nr: 0829295	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-34 069	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which determined that new and 
material evidence had not been received to reopen previously 
denied claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine and coronary 
artery disease.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The Board notes that the veteran's appeal had originally 
included the issue of entitlement to an increased evaluation 
for a pilonidal cyst.  However, in his October 2006 VA Form 
9, the veteran stated that he was only appealing the issues 
of entitlement to service connection for degenerative disease 
of the lumbar spine and for coronary artery disease.  As 
such, the veteran has not filed a substantive appeal for the 
other issue. See 38 C.F.R. § 20.202.  Accordingly, the issue 
of entitlement to an increased evaluation for a pilonidal 
cyst no longer remains in appellate status and no further 
consideration is required.

The Board also observes that the veteran had requested a BVA 
hearing at the RO in his October 2006 substantive appeal.  
The veteran was informed in a May 2007 letter that he was 
scheduled for such a hearing in June 2007.  The veteran did 
appear for that hearing, but he was visibly ill, and his 
representative requested that the hearing be postponed.  The 
veteran was subsequently informed in a June 2007 letter that 
the hearing was rescheduled for July 2007.  However, the 
veteran's representative submitted a letter in July 2007 
indicating that the veteran was too ill to travel for his 
hearing and requested that his appeal be considered based on 
the information in the claims file.  As such, the Board 
considers the veteran's request for a hearing to be 
withdrawn.  38 C.F.R. § 20.704(e) (2007).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed June 1999 rating decision most recently 
denied service connection for a back disorder.

3.  The evidence received since the June 1999 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder. 

4.  An unappealed October 1995 rating decision denied service 
connection for a cardiovascular disorder.

5.  The evidence received since the October 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a cardiovascular disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for back 
disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
cardiovascular disorder.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

For cases involving claims that were previously denied, the 
law requires VA to look at the bases for the denial in the 
prior decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006

In this case, the RO did provide the appellant with notice in 
September 2004, prior to the initial decision on the claim in 
April 2005. Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to reopen his previously denied claims.  
Specifically, the September 2004 letter notified him of the 
evidence necessary to substantiate claims for service 
connection.  It was also noted that the veteran's claims for 
service connection for degenerative disease of the lumbar 
spine and coronary artery disease had been previously denied 
and that he needed to submit new and material evidence to 
reopen those claims.  The September 2004 letter indicated 
that new evidence means existing evidence that is submitted 
to VA for the first time.  The letter also explained that 
material means the evidence pertains to the reason the claim 
was previously denied.   It was noted that new and material 
evidence must raise a reasonable possibility of 
substantiating a claim and that the evidence cannot simply be 
repetitive or cumulative of the evidence previously 
considered.  The September 2004 letter further stated that 
the veteran's claims were previously denied because the 
evidence did not show that his claimed back and heart 
disorder were due to service or a service-connected 
disability.  As such, the September 2004 letter notified the 
veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Additionally, the veteran was provided the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in the September 2006 statement of the case 
and in letters dated in May 2007 and June 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained service medical 
records, VA and private treatment reports, and VA examination 
reports.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for a back disorder and a cardiovascular 
disorder should be granted.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his application to reopen 
his claims for service connection for a back disorder and for 
a cardiovascular disorder.  However, the duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits does not apply in 
cases involving an attempt to reopen a finally adjudicated 
claim unless new and material evidence is presented or 
secured. See 38 C.F.R. § 3.159(c)(4)(iii) (2006).  

The Board does not have jurisdiction to act further with 
respect to these claims until new and material evidence is 
received.  Barnett, supra.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a back disorder was previously considered and 
denied by the RO in a rating decision dated in January 1989.  
The veteran was notified of that decision and of his 
appellate rights.  He appealed that decision, and the Board 
denied the claim in a decision dated in August 1990.  The 
veteran was provided a copy of that decision, and the Board's 
decision in that matter is final. See 38 U.S.C.A. §§ 7103, 
7104(b); 38 C.F.R. § 20.1100.

The claim for service connection for a back disorder was 
subsequently readjudicated and denied in October 1995 and 
June 1999 rating decisions.  The veteran was notified of 
those decisions and of his appellate rights, but he did not 
submit a notice of disagreement with either decision.  In 
general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board also observes that the veteran's claim for service 
connection for a cardiovascular disorder was previously 
considered and denied by the RO in a rating decision dated in 
October 1995.  The veteran was notified of the decision and 
of his appellate rights, but he did not appeal.  The denial 
consequently became final.  See 38 C.F.R. § 20.1103 (2007).  

In May 2004, the veteran essentially requested that his 
claims for service connection for a back disorder and for a 
cardiovascular disorder be reopened. However, the April 2005 
rating decision now on appeal denied reopening the veteran's 
claims on the basis that new and material evidence had not 
been submitted.    

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).


A.  Back Disorder

As previously noted, a claim of entitlement to service 
connection for a back disability was most recently denied in 
a June 1999 rating decision.  The evidence of record at the 
time of the June 1999 rating decision consisted of the 
veteran's service treatment records, private treatment 
reports dated from April 1968 to January 1969, private 
treatment reports dated from May 1982 to March 1988, a letter 
from a physician dated in June 1989, a Board hearing 
transcript dated in July 1989, VA outpatient treatment 
reports dated from April 1988 to December 1998, a letter from 
a physician dated in February 1995, and VA examination 
reports dated in October 1988, October 1990, August 1993, 
September 1995, and May 1999.  

The veteran's service treatment records include a pre-
induction examination dated in September 1960, an entrance 
examination dated in September 1961, and a July 1963 
separation examination, which all revealed normal clinical 
evaluations of the veteran's spine.  The records do not 
reveal any complaints, treatment, or diagnosis related to a 
back disorder.  

The private treatment reports revealed that the veteran 
underwent a spinal anesthetic for excision of a pilonidal 
sinus at the midline of the sacrum in January 1969.  

Additional private treatment reports showed that the veteran 
was seen for thoracic nerve root pain, which manifested as 
chest pain in March 1988.  An x-ray revealed severe 
degenerative arthrosis at the level of T8-12.  

The October 1988 VA examination report documented complaints 
of low back pain.  X-rays of the thoracic spine revealed 
moderate kyphosis produced by anterior wedging of multiple 
vertebral bodies, and x-rays of the lumbar spine revealed 
mild to moderate narrowing with anterior spur formation and 
sclerosis of the intervertebral space between L5-S1.  The 
examiner concluded that there were degenerative changes of 
the thoracic and lumbar spine.  

The June 1989 letter from a physician indicated that the 
veteran was treated for a cyst on his back and arthritis in 
the late fall of 1963.  

The veteran testified at the Board hearing in July 1989 that 
he began having lower back problems in 1962 when he was 
driving a tank in service.  He said that he drove a tank 
during most of his military service and also indicated that 
his back pain worsened after service.  

The October 1990 VA examination report included x-rays of the 
lumbosacral spine, which revealed degenerative changes at the 
L3-4 and L5-S1 discs.  

The August 1993 VA examination report did not reveal any 
findings related to a back disability.  

The February 1995 letter from a physician stated that the 
veteran had low back pain secondary to three pilonidal cyst 
surgeries.  

The September 1995 VA examination report revealed a diagnosis 
of degenerative disease of the lumbar spine.  

The VA outpatient treatment reports dated from April 1988 to 
December 1998 documented the veteran as having a diagnosis of 
degenerative joint disease of the thoracic and lumbar spine 
in April 1988.  The records dated after April 1988 showed 
continued complaints of chronic low back pain.

The May 1999 VA examination report did not reveal any 
findings related to a back disorder.  

The Board denied the claim for service connection for a back 
disorder in August 1990 because a back disorder was not 
incurred in or aggravated by active service and 
osteoarthritis of the spine did not manifest to a compensable 
degree within one year following service.  The RO 
subsequently denied the claim in October 1995.  In 
particular, the RO determined that a back disorder was not 
directly related to the veteran's service-connected post-
operative pilonidal cyst, and there was no evidence of a back 
disorder during service.  Finally, the RO denied the claim in 
June 1999 because the veteran failed to submit new and 
material evidence to reopen the claim of entitlement to 
service connection for a back disorder.   

The veteran submitted an application to reopen his claim of 
service connection for a back disorder in May 2004.  The 
evidence received since the June 1999 rating decision 
consists of VA outpatient treatment reports dated from 
December 2002 to March 2005 and a VA examination report dated 
in September 2004 as well as the veteran's own assertions.  

The VA outpatient treatment reports dated from December 2002 
to March 2005 are new in that they were not of record at the 
time of the June 1999 rating decision; however, they are not 
material.  Although these records reveal complaints of 
persistent low back pain, the Board notes that they are 
cumulative and redundant, in that they reiterate the 
veteran's complaints.  In fact, the June 1999 rating decision 
had already acknowledged that the veteran was being treated 
for a back disorder.  In addition to this evidence being 
cumulative and redundant, the newly submitted VA medical 
records are not probative, as they fail to provide a nexus 
between a current disorder and the veteran's military service 
or a service-connected disability.  There was no indication 
that the veteran's current back disorder was incurred in or 
aggravated by his military service or is proximately due to a 
service-connected disability.  As such, these records do not 
relate to an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the VA outpatient treatment reports dated from December 2002 
to March 2005 are not new and material.

With respect to the September 2004 VA examination report, the 
Board finds that this evidence is new in that it was not of 
record at the time of the June 1999 rating.  However, the 
examination report is not probative because it does not 
provide a nexus between a current back disorder and the 
veteran's military service or a service-connected disability.  
Instead, the Board notes that the examiner conducted a scar 
examination and discussed the veteran's scar resulting from 
the removal of pilonidal cyst.  Therefore, the Board finds 
that the September 2004 VA examination report is not new and 
material.
 
With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of a back disorder. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As noted above, the newly received evidence is not material 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.  The Board denied the claim in August 
1990 because a back disability was not incurred in or 
aggravated by active service and osteoarthritis of the spine 
was not manifest to a compensable degree within one year 
following service.  Subsequently, the RO denied the claim in 
October 1995 because a back disability was not directly 
related to the veteran's service-connected post-operative 
pilonidal cyst, nor was there any evidence of a back 
disability during service.  The RO denied the claim again in 
a June 1999 rating decision because the veteran failed to 
submit new and material evidence to reopen the claim of 
entitlement to service connection for a back disability.  
None of the newly received records provide an opinion 
relating any current back disorder to service or to the 
veteran's service-connected post-operative pilonidal cyst.  
In other words, the newly received evidence merely refers to 
continued complaints and treatment for a back disability, 
which was already shown in 1999.  The evidence falls short of 
raising a reasonable possibility of substantiating the claim.  
To substantiate a claim of service connection, there must be 
a currently diagnosed disorder and a nexus between the 
current disability and military service or a service-
connected disability.  Without such evidence, the information 
received since the prior final denial may not be considered 
new and material evidence.   In the absence of new and 
material evidence, the veteran's claim for service connection 
for a back disorder is not reopened




B.  Cardiovascular Disorder 

As previously noted, a claim of entitlement to service 
connection for a cardiovascular disorder was previously 
denied in an October 1995 rating decision.  The evidence of 
record at the time of the October 1995 rating decision 
consisted of the veteran's service treatment records, private 
treatment reports from dated from April 1968 to January 1969, 
private treatment reports dated from April 1986 to March 
1988, a letter from a physician dated in June 1989, a Board 
hearing transcript dated in July 1989, VA outpatient 
treatment reports dated from April 1988 to December 1994, a 
letter from a physician dated in February 1995, and VA 
examination reports dated in October 1988, October 1990, 
August 1993, and September 1995.  

The veteran's service treatment records include a pre-
induction examination dated in September 1960, an entrance 
examination dated in September 1961, and a July 1963 
separation examination, which all revealed normal clinical 
evaluations of the veteran's heart.  The records do not 
reveal any complaints, treatment, or findings related to a 
cardiovascular disorder.  

The private treatment reports show that the veteran underwent 
a chest x-ray in January 1969, which revealed that the 
veteran's heart was within normal limits.  

Additional private treatment reports include a chest x-ray 
performed in May 1982, which found that the veteran's heart 
and mediastinum were within normal limits.  The x-ray was 
noted to be negative.  A chest x-ray performed in March 1988 
also showed no cardiac enlargement and was noted to be 
negative.  

The letter from a private physician dated in June 1989 and 
the Board hearing transcript were unrelated to a 
cardiovascular disorder.  

Another letter from a physician dated in February 1995 
revealed that the veteran underwent coronary bypass surgery 
in May 1993.  

The VA outpatient treatment reports revealed a history of 
coronary artery disease secondary to coronary artery bypass 
surgery.  

VA examination reports dated in October 1988, March 1992, and 
August 1993 were not related to a cardiovascular disorder.  

The September 1995 VA examiner diagnosed the veteran with 
coronary heart disease with three vessel bypass in 1993.  The 
examiner opined that the veteran's coronary heart disease was 
not secondary to his service-connected pilonidal cyst.  

The RO denied the claim for service connection for a heart 
disorder in October 1995.  The RO determined that the 
evidence did not show a heart disorder directly related to 
therapy for service-connected post-operative pilonidal cyst, 
nor was there any evidence of a heart disorder during 
service.  

The veteran submitted an application to reopen his claim for 
service connection for a cardiovascular disorder in May 2004.  
The evidence received since the October 1995 rating decision 
consists of VA outpatient treatment reports dated from March 
1998 to March 2005 and VA examination reports dated in May 
1999 and September 2004 as well as the veteran's own 
assertions.  

The VA outpatient treatment reports dated from March 1998 to 
March 2005 are new in that they were not of record at the 
time of the October 1995 rating decision; however, they are 
not material.  The records revealed that the veteran had 
stable coronary artery disease, but they did not contain any 
opinion evidence linking a cardiovascular disorder to service 
or to a service-connected disability.  As such, they fail to 
provide a nexus between a current disorder and the veteran's 
military service and do not indicate that the veteran 
currently has a cardiovascular disorder that was incurred in 
or aggravated by his military service.  As such, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the VA outpatient treatment reports dated 
from March 1998 to March 2005 are not new and material.

In addition, the VA examination reports dated in May 1999 and 
September 2004 are new in that they were not of record at the 
time of the October 1995 rating decision; however, they are 
not material.  In this regard, the Board notes that the May 
1999 and September 2004 examiners addressed the veteran's 
scar resulting from the removal of a pilonidal cyst and did 
not discuss a cardiovascular disorder.  As such, the evidence 
is not probative and does not raise a reasonable possibility 
of substantiating the claim.  Therefore, the Board finds that 
the VA examination reports dated in May 1999 and September 
2004 are not new and material.

With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of a cardiovascular disorder. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As noted above, the newly received evidence is not material 
and does not raise a reasonable possibility of substantiating 
the veteran's claim for service connection for a 
cardiovascular disorder.  The veteran's claim was denied in 
October 1995 because the RO determined that the evidence did 
not show a heart disorder directly related to therapy for 
service-connected post-operative pilonidal cyst, nor was 
there any evidence of a heart disorder during service.  None 
of the newly received records provide an opinion linking a 
current cardiovascular disorder to service or to the 
veteran's service-connected post-operative pilonidal cyst.  
In other words, the newly received evidence merely refers to 
continued treatment for coronary artery disease, which was 
already shown in 1995.  The evidence falls short of raising a 
reasonable possibility of substantiating the claim.  To 
substantiate a claim of service connection, there must be a 
currently diagnosed disability and a nexus between the 
current disability and military service or a service-
connected disability.  Without some evidence tending to prove 
such a disability and a nexus to service or a service-
connected disability, the evidence received since the prior 
final denial may not be considered new and material.  In the 
absence of new and material evidence, the veteran's claim for 
a cardiovascular disorder is not reopened.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for cardiovascular disorder is denied.




____________________________________________
Jessica J. Wills
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


